Citation Nr: 0630938	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
right elbow, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, including degenerative arthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for gouty 
arthritis of the ankles and the feet and residuals of 
bilateral ankle fractures, currently evaluated as 20 percent 
disabling prior to February 9, 2006, and as 20 percent 
disabling for right ankle and foot gouty arthritis and 
residuals of right ankle fracture and as 10 percent disabling 
for left ankle and foot gouty arthritis and residuals of left 
ankle fracture from February 9, 2006.

4.  Entitlement to service connection for a back disorder, to 
include residuals of a back injury.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
October 1997.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in January 2002 and issued to the veteran in 
February 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The RO, in 
pertinent part, denied a request to reopen a claim of 
entitlement to service connection for residuals of a back 
injury, increased the evaluation for right elbow arthritis to 
10 percent, denied an evaluation in excess of 10 percent for 
residuals of a right knee injury, to include arthritis, and 
denied an evaluation in excess of 20 percent for gouty 
arthritis of the ankles and feet and residuals of bilateral 
ankle fractures.  The Board reopened the claim of entitlement 
to service connection for a back disorder in November 2002 
and Remanded the claims in September 2003.  The claims now 
return to the Board.

The claim for service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the right 
elbow is manifested by lack of 30 degrees of normal extension 
and mild limitation of supination, with episodes of pain 
resulting in occasional further limitation of an additional 
10 percent of the range of motion, but is not manifested by 
lack of 45 degrees of extension, by loss of the last quarter 
of the arc of supination, by any limitation of flexion or 
pronation, or by other objective symptomatology.

2.  The veteran's service-connected right knee degenerative 
arthritis is manifested by pain, increased pain with use of 
the knee, and difficulty with squatting and on stairs, but is 
not manifested by instability, subluxation, locking, laxity, 
or diagnosed dislocated meniscus or residuals of prior 
meniscal tear debridement.  

3.  Prior to February 9, 2006, the veteran's service-
connected bilateral gouty arthritis of the feet and bilateral 
ankle disability were manifested by episodic pain in the 
toes, chronic pain in the feet and increased pain in the feet 
and ankles with standing or walking for 15 minutes, four to 
six episodes of flare-up of gout yearly, with episodes 
lasting from a few days to two months, and moderate 
limitation of motion in some planes.  

4.  From February 9, 2006, the veteran's service-connected 
right foot and ankle disability is manifested by loss of 
dorsiflexion in addition to the prior symptoms.
 
5.  From February 9, 2006, the veteran's service-connected 
left foot and ankle disability is manifested by marked 
limitation of dorsiflexion in addition to the prior symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis, right elbow, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5206 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, including degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5259 (2005).

3.  Prior to February 9, 2006, the criteria for a 40 percent 
evaluation for bilateral gouty arthritis of the ankles and 
feet and residuals of ankle fractures, as an active process, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002, 5003, 5010, 5017, 5270, 5271 
(2005).

4.  From February 9, 2006, the criteria for a 30 percent 
evaluation for gouty arthritis of the right ankle and foot 
and residuals of right ankle fracture have been met and the 
criteria for a 30 percent evaluation for gouty arthritis of 
the left ankle and foot and residuals of left ankle fracture 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5017, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following receipt of the veteran's claims for increased 
evaluations in March 2001, the RO issued an October 2001 
letter which advised the veteran of the enactment of the 
VCAA.  The April 2002 statement of the case advised the 
veteran of the text of each of the regulations and diagnostic 
codes which govern the evaluations at issue in this case.  

Following the Board's Remand in September 2003, the RO issued 
a March 2004 letter which advised the veteran of VA's 
responsibility to obtain records and assist the veteran in 
the development of the claims on appeal, advised the veteran 
of his responsibility to submit and identify evidence, 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including statements from 
family and friends.  The letter advised veteran to let VA 
know about any evidence that might support his claim, and 
advised him to submit any evidence that might support the 
claim that was in his possession.

The Board finds that the March 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in October 2005, so 
the notice provided in March 2004 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was afforded several VA examinations.  VA 
outpatient clinical records through April 2004 were obtained, 
together with formulary records through December 2004, and 
the veteran's Social Security Administration (SSA) records 
were obtained.  The claim has been Remanded by the Board 
twice, and each of those Board remands has clearly advised 
the veteran of the evidence needed to substantiate his claim, 
as have the more than 10 rating decision, statements of the 
case, and supplemental statements of the case issued as part 
of this appeal, in addition to several letters issued in 
continuing attempts to comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had nearly seven years since the claim was initially 
submitted in 1999 to present evidence and argument to support 
the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the 
claims for increased evaluations which are denied in this 
decision because, with respect to a claim that is denied, the 
issue of an effective date is moot.  As to the claim which is 
granted, in part, in this decision, it would be adverse to 
the veteran's interests to Remand the claim for additional 
notice under the VCAA instead of granting the partial benefit 
at this time.

Law and regulations, increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history, 
with emphasis on the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life.  The assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

Under Diagnostic Code (DC) 5010, traumatic arthritis is 
evaluated using the criteria for evaluating degenerative 
arthritis.  The provisions of 38 C.F.R. § 4.71a, DC 5003, the 
criteria for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.

1.  Claim for an evaluation in excess of 10 percent for right 
elbow disability

Historically, degenerative joint disease of the veteran's 
right elbow was diagnosed in December 1993, prior to the 
veteran's service separation in early October 1997.  Service 
connection for degenerative joint disease, right elbow, was 
granted, in an April 1998 rating decision, effective October 
2, 1997, the day following the veteran's service separation, 
and was evaluated as noncompensable under DCs 5010 and 5206.  
A January 2002 rating decision increased the evaluation to 10 
percent, effective in March 2001.  At a March 1998 VA 
examination, he was noted to be right hand dominant.

DC 5206 provides that limitation of flexion of the dominant 
forearm is rated 0 percent when limited to 110 degrees, 10 
percent when limited to 100 degrees, 20 percent when limited 
to 90 degrees, 30 percent when limited to 70 degrees, and 40 
percent when limited to 55 degrees.  38 C.F.R. § 4.71a, DC 
5206. 

DC 5207 provides that limitation of extension of the dominant 
forearm is rated 10 percent when limited to 45 and 60 
degrees, 20 percent when limited to 75 degrees, 30 percent 
when limited to 90 degrees, and 40 percent when limited to 
100 degrees.  

Under DC 5213, limitation of supination to 30 degrees or less 
warrants a 10 percent evaluation, the only schedular 
evaluation for loss of supination.  Limitation of pronation, 
motion lost beyond the last quarter of the arc, the hand does 
not approach full pronation, that is, limitation of pronation 
to 60 degrees of the expected 80 degrees, would warrant a 20 
percent evaluation.  See 38 C.F.R. § 4.71, Plate I.



Facts and analysis

At a November 2001 VA examination, the veteran reported 
severe stiffness and pain of the right elbow.  He had 
decreased strength against resistance at the right elbow.  
There was tenderness.  Extension of the right elbow was to 15 
degrees and flexion was to 150 degrees.  The examiner also 
noted fine crepitus on movement of the elbow.  

This evidence is unfavorable to an evaluation in excess of 10 
percent, since limitation of the elbow alone warrants a 10 
percent evaluation only if there is a loss of 45 degrees of 
extension.  The veteran's loss of 15 degrees of extension is 
not compensable.  The Board does not disagree with the RO's 
assignment of a 10 percent evaluation, when the limitation of 
extension is considered together with the symptoms of joint 
tenderness and decreased strength against resistance.  
However, the evidence does not support an evaluation in 
excess of 10 percent.  

On VA examination conducted in February 2006, the veteran 
reported that he had no pain in the right elbow on a daily 
basis, but had occasional episodes of pain with overuse of 
the elbow.  He rated pain on flare-ups as a 6 in severity on 
a scale of 1 to 10.  He estimated that he had a 10 percent 
additional limitation of motion of the elbow during flare-
ups.  He reported frequent aspiration of the right elbow.  
However, the clinical records dated from 2002 through April 
2004 are devoid of discussion of aspiration of the right 
elbow other than on a historical basis.  

The 2006 VA examination disclosed that the veteran was unable 
to fully extend the right elbow, with extension lacking 30 
degrees compared to the left.  Motion of the right elbow was 
from minus 30 degrees of extension to 145 degrees of flexion, 
compared to extension to 0 degrees and flexion to 145 degrees 
in the left elbow.  Right forearm supination was from 0 
degrees to 70 degrees, compared to 85 degrees of normal 
supination.  The examiner found no limitation of forearm 
pronation.  There was no additional limitation of motion with 
five repetitions.  The examiner concluded, consistent with 
previous examination, that the radiologic examination of the 
right elbow revealed degenerative arthritis.  

The veteran's inability to extend his right elbow the final 
30 degrees to full extension is a less severe limitation than 
limitation to 45 degrees less than full extension which would 
warrant a compensable evaluation.  The veteran's limitation 
to 70 degrees of supination is not compensable.  The Board 
has considered whether the veteran's loss of 30 degrees of 
extension, together with loss of 15 degrees of supination, 
together with manifestations of pain, warrants an evaluation 
in excess of 10 percent.  The Board finds that the veteran's 
right elbow limitations are not equivalent to a limitation to 
75 degrees of extension or limitation to 90 degrees of 
flexion, so as to warrant a 20 percent evaluation.  In 
particular, the veteran reported that he did not have 
constant pain in the right elbow, but, rather, had pain with 
overuse.  This evidence is against an increase in the 
evaluation on the basis of the impact of pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Other diagnostic codes which are potentially applicable to an 
evaluation of elbow disability include DC 5205 (ankylosis of 
the elbow), 5209 (other impairment of the elbow, flail joint 
fracture), 5210 (nonunion of the radius and ulna, with flail 
joint), 5211 (impairment of the ulna), or DC 5212 (impairment 
of the radius).  None of these diagnostic codes are 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  The 
veteran has no limitation of pronation, so the evidence is 
unfavorable to the claim for an evaluation in excess of 10 
percent under DC 5213, which provides criteria for evaluation 
based on limitation of pronation.

The preponderance of the evidence, even considering all 
planes of motion and evidence as to pain on flare-ups, is 
against an evaluation in excess of 20 percent.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable.  The claim for an evaluation in excess of 10 
percent for arthritis, right elbow, must be denied.

2.  Claim for an evaluation in excess of 10 percent for right 
knee disability

Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees in 
extension and to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  When flexion of the knee is limited to 60 degrees, 
a noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  VAOPGCPREC 23-97.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Facts 

Historically, the veteran sought treatment for a right knee 
injury in service in early 1994, and a tear of the right 
medial meniscus was noted.  Debridement of the medial 
meniscus and of articular cartilage was conducted in May 
1994.  Service connection for residuals, right knee injury, 
with degenerative arthritis, was granted, in an April 1998 
rating decision.  That grant of service connection was 
effective October 2, 1997, the day following the veteran's 
service separation.  The veteran's right knee disability was 
evaluated as 10 percent disabling under DCs 5010 and 5257. 

In March 2001, the veteran sought an increased evaluation for 
his service-connected right knee disability.  On VA 
examination conducted in November 2001, the veteran reported 
having an occasional sensation of giving away of the right 
knee with squatting.  He began shifting weight to the other 
lower extremity at about 30 percent completion of the squat.  
There was a slight decrease to strength against resistance in 
the right lower extremity.  He reported great difficulty with 
stairs.  On objective examination, there was tenderness deep 
within the knee joint.  The veteran had gait stiffness, but 
no laxity was found on Apley, McMurray, and Lachman's 
testing.  There was no abnormality to varus or valgus stress.  

A July 2002 Social Security Administration (SSA) Physical 
Residual Functional Capacity Assessment notes that the 
veteran had difficulty arising from a seated position, had an 
antalgic gait, reported left knee complaints, and had ankle 
pain, but is devoid of specific notation of limitation of 
functional capacity due to right knee disability.  

VA outpatient clinical records dated in July 2003 are devoid 
of any finding of right knee abnormality.  In December 2003, 
the veteran requested an injection for knee pain, and was 
referred for additional evaluation.  February 2004 outpatient 
treatment notes reflect that the veteran had undergone 
arthrocentesis of the right knee on at least one occasion in 
the past, but the notes do not state when that arthrocentesis 
was performed.  The VA outpatient treatment notes associated 
with the claims file, dating from 2001 through April 2004, 
are devoid of evidence of arthrocentesis of the right knee.  
SSA records associated with the claims file reflect that 
laboratory examination of fluid from the veteran's left knee 
was analyzed in conjunction with arthroscopy performed in 
November 2000.  

February 2004 VA outpatient treatment notes also reflect that 
the veteran reported an increase in severity and frequency of 
his attacks of episodic arthritis, with flare-ups lasting 
from two weeks up to two months, with three to four flare-ups 
per year.  

On examination conducted in February 2006, the veteran walked 
with a cane, favoring his right ankle and right knee.  There 
was no sensory deficit.  His motor strength was equal 
bilaterally. The veteran reported a constant, dull ache in 
the right knee, which the veteran rated as a 1 or 2 in 
severity on a 1 to 10 scale, with flare-ups of increased pain 
up to 6 on that scale.  Flare-ups of pain were caused by 
overuse, bending, or twisting of the knee, the veteran 
reported.  He estimated an additional limitation of motion of 
the knee of 10 percent during flare ups.  He reported having 
aspiration of the knee.  Range of motion of the right knee 
was from 0 degrees of extension to 90 degrees of flexion.  
Anterior and posterior drawer signs were negative.  
McMurray's sign was negative.  The examiner concluded that 
the veteran's knee was stable and there was no additional 
limitation of motion with 5 repetitions of movement.

Analysis

The veteran has extension to 0 degrees in his right knee.  
That is not a compensable limitation of motion, so the 
current evaluation assigned for his right knee disability 
cannot be increased based on limitation of extension, nor is 
a separate evaluation for limitation of extension warranted.  
DC 5261.

The veteran's right knee range of flexion is to 90 degrees or 
more.  That is not a compensable limitation of flexion, so 
the current evaluation assigned for his right knee disability 
cannot be increased based on limitation of flexion, nor is a 
separate evaluation for limitation of flexion warranted.  DC 
5260.

The veteran is entitled to a separate evaluation for 
arthritis if there is instability of the right knee.  
VAOPGCPREC 23-97.  However, in this case, no examiner has 
found instability of any type on objective examination.  The 
veteran has reported a sensation of giving way of the right 
knee only with squatting, and no actual giving way of the 
knee was observed on objective examination when the veteran 
performed squatting, although the veteran did shift weight to 
the opposite knee.  

Since there is no objective evidence of instability of the 
right knee, and there are no subjective complaints of 
instability except with squatting, the Board finds that the 
veteran is not entitled to a separate, compensable evaluation 
under both DC 5010 and DC 5257.

The Board has also considered whether the veteran is entitled 
to a separate evaluation under DC 5258, for dislocated 
semilunar cartilage, or under DC 5259, for symptomatic 
residuals of the debridement of the torn right medial 
cartilage performed while the veteran was still in service.  
However, the clinical records, including SSA records, are 
completely devoid of any evidence that the veteran currently 
has dislocated semilunar cartilage at this time or at any 
time during the pendency of this claim.  Thus, there is no 
current disability which may be evaluated under DC 5258.

The evidence is likewise devoid of any objective findings of 
symptomatic residuals of the surgical procedure to the right 
medial cartilage conducted in service.  In particular, there 
is no objective or subjective evidence of locking of the 
right knee.  Although the veteran complained that his right 
knee would sometimes swell, and arthrocentesis had been 
required, the evidence is devoid of objective findings of 
right knee swelling or arthrocentesis during the pendency of 
this appeal.  Thus, there is no evidence of a current 
disability which may be evaluated under DC 5259.

A separate, compensable evaluation under either DC 5258 or DC 
5259, in addition to the 10 percent evaluation assigned under 
DCs 5010 and 5257, is not warranted at this time.  In the 
absence of clinical findings of symptoms which might be 
evaluated under DC 5258 or under DC 5259, an increased 
evaluation in excess of 10 percent for right knee injury 
residuals and degenerative arthritis is not warranted based 
on the criteria in these diagnostic codes.  

The Board is unable to find any objective evidence which 
would support an increased evaluation or a separate 
evaluation in addition to the 10 percent evaluation in 
effect.  Because the evidence is devoid of findings which 
might support an increased evaluation under the diagnostic 
codes currently used to evaluate the veteran's right knee 
disability or to support a separate evaluation under any 
other potentially applicable diagnostic code, the 
preponderance of the evidence is against the claim for an 
increased evaluation for right knee disability.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an increased 
evaluation.  The claim for an evaluation in excess of 10 
percent for right knee disability must be denied.

3.	Claim for an evaluation in excess of 20 percent for 
gouty arthritis, 
ankles and feet, prior to February 9, 2006

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, DCs 
5002 and 5017.  DC 5017 requires evaluation of gout under DC 
5002, which assigns various ratings based on whether 
arthritis, rheumatoid, is an active process or it is 
manifested by chronic residuals.  For active process, a 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis; a 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations less than commensurate with criteria for a 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

For chronic residuals, DC 5002 permits evaluation based on 
limitation of motion or ankylosis, favorable or unfavorable, 
of specific joints affected consistent with applicable 
diagnostic codes.  A Note to DC 5002 provides that the rating 
for active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  DC 
5270.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  DC 5271.  Normal range of motion 
for the ankle is 20 degrees for dorsiflexion and 45 degrees 
for plantar flexion.  38 C.F.R. § 4.71, Plate II.  Twenty 
percent is the maximum rating available under this diagnostic 
code.

Facts

Historically, the veteran complained of pain in the 
metatarsals, feet, and ankles at various times in service.  A 
diagnosis of gout was assigned.  In addition, the veteran 
sustained fractures of both ankles in service.  Service 
connection for gouty arthritis of the bilateral ankles, feet, 
and metatarsals, and residuals of bilateral ankle fractures, 
was granted, in an April 1998 rating decision.  That grant of 
service connection was effective October 2, 1997, the day 
following the veteran's service separation.  The veteran's 
bilateral foot and ankle disability was evaluated as 20 
percent disabling under DC 5017.  In March 2001, the veteran 
sought an increased evaluation in excess of 20 percent for 
his bilateral foot disability

On VA examination conducted in November 2001, the veteran 
reported swelling once a month, with a duration of a few days 
up to weeks.  The veteran had increased pain with use of the 
ankles, such as walking or extended standing.  There was 
tenderness of each ankle within the joint.  There was 
crepitus on motion.  There was no catching or locking of the 
ankles.  There was tenderness with palpation of both the 
dorsal and plantar aspects of the feet, bilaterally.  The 
range of motion of the right ankle included plantar flexion 
from 0 to 8 degrees, and dorsiflexion from 0 to 35 degrees, 
and inversion and eversion from 0 to 8 degrees.  Range of 
motion at the left ankle included plantar flexion from 0 to 
12 degrees, and dorsiflexion from 0 to 42 degrees, and 
inversion and eversion from 0 to 5 degrees.  The examiner 
noted that the generalized tenderness of the feet and ankles 
caused occupation difficulty and precluded the veteran from 
standing more than 4 hours.  

A July 2002 SSA Physical Residual Functional Capacity (RFC) 
Assessment notes that the veteran had an antalgic gait.  He 
limited standing and walking to less than 2 hours per day and 
to less than 15 minutes at a time because of increased pain.  
The veteran reported left knee complaints, and had ankle 
pain, but this evidence is devoid of specific notation of 
limitation of functional capacity due to right knee problems.  
The RFC noted that the veteran stopped working in June 2001 
because of his symptoms.  He attempted to return to work in 
November 2001, but was unable to work, even though he was 
allowed to work fewer hours, take more breaks, and work at a 
slower pace than his co-workers.  However, his attempt to 
return to work was unsuccessful.  He terminated his 
employment in January 2002.  

VA outpatient clinical records dated from 2001 through April 
2004 are associated with the claims file.  July 2003 clinical 
records reflect that the veteran and reported having 4 to 6 
flares of gout per year, each lasting from 1 to 3 weeks, 
usually affecting more than one joint, with swelling and 
redness.  There was pain at the left ankle joint on 
palpation.

In December 2003, the veteran reported having had 2 flare-ups 
of symptoms since he was last seen, with one affecting the 
right ankle and one affecting the left elbow.  Each episode 
lasted about one month.  The veteran reported that the flare-
up in the right ankle was still resolving.  There was pain in 
the right ankle.

February 2004 outpatient treatment notes reflect that the 
veteran had undergone arthrocentesis of the left ankle and 
right great toe.  The last flare-up of episodic arthritis was 
from October 2003 through December 2003, with the worse 
effects in his ankles.  The examiner noted that there was 
chronic bony enlargement of the right ankle with decreased 
active and passive range of motion.

On VA examination conducted in February 2006, the examiner 
noted that the veteran was being treated with Allopurinol, 
200 milligrams, 3 times daily.  The veteran walked with a 
cane favoring his right ankle and right knee.  His gait was 
antalgic.  He reported that he had also used crutches when 
experiencing a flare-up of lower extremity pain.  He reported 
that he was able to walk no more than 25 yards because of 
increased pain.  He reported that he was unable to walk over 
uneven ground.  The veteran reported an increase in the 
frequency and severity of the flare-ups of the gout in his 
ankles, reporting four to six attacks per year, with 
individual attacks lasting up to two months.  He reported 
minimal relief of symptoms with the use of Allopurinol and 
Vicodin.  The veteran estimated pain in the ankles at 3 to 4, 
with flare-ups increasing pain to 8 or 9 on a 1 to 10 scale.  
The veteran estimated additional limitation of motion of the 
ankles during flare-up at 75 percent.  

The examiner noted that there was stiffness of the right 
ankle.  The veteran's range of motion of the right ankle was 
from dorsiflexion to 0 degrees and plantar flexion from 0 to 
20 degrees.  There was no additional limitation of motion 
with 5 repetitions.  On the left, the veteran was able to 
dorsiflex the ankle from 0 degrees to 5 degrees, as compared 
to normal dorsiflexion of 20 degrees and plantar flexion was 
from 0 degrees to 45 degrees, a normal range of plantar 
flexion.  The examiner concluded that bilateral radiologic 
examination revealed degenerative arthritis of the ankles 
bilaterally and early heel spurring of the ankles 
bilaterally, as well as degenerative arthritis of the feet.  

Analysis

A.  Evaluation prior to February 9, 2006

The veteran has degenerative arthritis of the ankles and of 
each foot.  The tarsal and metatarsal joints of the feet are 
considered a group of minor joints, and are ratable on par 
with a major joint such as the ankle.  38 C.F.R. § 4.45(f).  
Thus, the veteran is entitled to a 20 percent evaluation for 
both the left ankle/foot degenerative arthritis and the right 
ankle/foot degenerative arthritis, given that degenerative 
arthritis is confirmed on radiologic examination and the 
veteran has characteristic pain and pain on motion.  

The veteran's limitation of motion of the ankle prior to 
February 9, 2006 was moderate.  For moderate limitation of 
motion at the ankle, a 10 percent evaluation is assigned.  
DCs 5270, 5271.  Thus, even if the ankles were to be 
evaluated based on limitation of motion, an evaluation in 
excess of 20 percent for degenerative arthritis is not 
warranted for either ankle/foot prior to February 9, 2006.  
The Board finds that the 20 percent evaluation for each 
ankle/foot encompasses pain.

The evidence establishes that the veteran has consistently 
complained of four to six flare-ups of gouty arthritis each 
year, with some bouts lasting a few days, and others lasting 
up to two months.  The evidence establishes that some flare-
ups of gout affected the toes, feet, and ankles, while other 
bouts affected other joints instead.

When gout is evaluated as an active process, severe 
impairment of health or severely incapacitating 
manifestations warrant a 60 percent evaluation.  A 40 percent 
evaluation is warranted where there are incapacitating 
exacerbations occurring three or more times a year, but 
without such severe impairment of health or severe 
incapacitation as would characterize a 60 percent evaluation.  
In this case, the veteran has consistently reported four to 
six episodes of gout yearly.  Some of those episodes are 
noted in clinical records, other episodes are less disabling 
and apparently do not require medical care.  

Even during episodes of gout, the clinical records reflect 
that the veteran's health remains generally good.  He has not 
required hospitalization for gout at any time during the 
pendency of the appeal.  After considering the frequency of 
episodes, the clinical evidence as to severity of episodes, 
the veteran's general activity level and health, it appears 
that the veteran's gout is not so severe in any one year as 
to result in severe impairment of the veteran's health.  
While a 60 percent evaluation for gout as an active process 
is not warranted, a 40 percent evaluation is warranted.  

A 40 percent evaluation for bilateral gouty arthritis of the 
feet and ankles is slightly more favorable to the veteran 
than a 20 percent evaluation for service-connected disability 
of the right ankle/foot and a 20 percent evaluation for 
service-connected disability of the left ankle/foot.  
Therefore, this evaluation is assigned prior to February 9, 
2006.  In considering the evidence as a whole, the 
preponderance is against an evaluation in excess of 40 
percent for gouty arthritis of the feet and ankles, prior to 
February 9, 2006.   

B.  Evaluation from February 9, 2006

The examination conducted on February 9, 2006 establishes 
that the veteran was unable to dorsiflex the right ankle.  
Loss of dorsiflexion of the ankle warrants a 20 percent 
evaluation.  DC 5271.  This evaluation, combined with the 10 
percent evaluation for arthritis of the tarsals and 
metatarsals, warrants a 30 percent evaluation for the 
veteran's right foot and ankle disability.  The evidence is 
against an evaluation in excess of 30 percent based on 
arthritis, since a 10 percent evaluation for arthritis of a 
minor group of joints and a 20 percent evaluation for marked 
limitation of motion are the maximum schedular evaluations 
for those disabilities.  

The examination conducted on February 9, 2006 establishes 
that the veteran was able to dorsiflex the left ankle only to 
5 degrees of the normal 20 degrees.  Plantar flexion was not 
limited.  This examination did not describe whether there was 
limitation of inversion and eversion.  However, since prior 
examinations noted moderate limitation of eversion, it is 
assumed that such limitation continued.  The Board finds that 
limitation of dorsiflexion of the ankle to 5 degrees, 
together with limitation of inversion and eversion, warrants 
a 20 percent evaluation for limitation of motion, when 
considered in light of the veteran's complaints that there 
was additional limitation during episodes of flare-up of 
gout.  DC 5271.  

This evaluation, combined with the 10 percent evaluation for 
arthritis of the tarsals and metatarsals, warrants a 30 
percent evaluation for the veteran's right foot and ankle 
disability.  The evidence is against an evaluation in excess 
of 30 percent based on arthritis, since a 10 percent 
evaluation for arthritis of a minor group of joints and a 20 
percent evaluation for marked limitation of motion are the 
maximum schedular evaluations for those disabilities.  

A 30 percent evaluation for disability of each ankle/foot is 
more favorable to the veteran than a 40 percent evaluation 
for gouty arthritis as an active process, encompassing both 
feet.  The Board must consider whether the veteran is 
entitled the next higher evaluation, a 60 percent evaluation 
for arthritis as an active process.  

The evidence is against a 60 percent evaluation for gout as 
an active process, because the February 2006 VA examination 
does not disclose additional impairment of the veteran's 
general health or increased incapacitation during attacks.  
The February 2006 examination does disclose that the severity 
of attacks of gout increased to the extent that the veteran 
was forced to use crutches at times.  

However, there is no evidence that the veteran was so 
incapacitated as to require bed rest, that he was unable to 
perform activities of daily living, that increased medical 
treatment was sought, or that hospitalization was required.  
In the absence of such evidence, the preponderance of the 
evidence is against a 60 percent evaluation for gouty 
arthritis as an active process.  38 U.S.C.A. § 5107(b); DC 
5017.  The criteria for a 30 percent evaluation for right 
ankle and foot gouty arthritis and residuals of right ankle 
fracture and for a 30 percent evaluation for left ankle and 
foot gouty arthritis and residuals of left ankle fracture, 
but no higher evaluations, are met.  


ORDER

The appeal for an evaluation in excess of 10 percent for 
arthritis, right elbow, is denied.

The appeal for an evaluation in excess of 10 percent for 
residuals of a right knee injury, including degenerative 
arthritis, is denied.

The 20 percent evaluation currently assigned for bilateral 
gouty arthritis of the ankles and the feet and residuals of 
bilateral ankle fractures, prior to February 9, 2006, is 
increased to a 20 percent evaluation for right ankle and foot 
gouty arthritis and residuals of right ankle fracture and to 
a 20 percent evaluation for left ankle and foot gouty 
arthritis and residuals of left ankle fracture; from February 
9, 2006, the veteran is entitled to a 30 percent evaluation 
for right ankle and foot gouty arthritis and residuals of 
right ankle fracture and to a 30 percent evaluation for left 
ankle and foot gouty arthritis and residuals of left ankle 
fracture, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

In its September 2003 remand, the Board directed further 
development of the claim of entitlement to service connection 
for a back disorder.  The examiner who conducted VA 
examination of the veteran's spine did not address the 
etiology of the veteran's current back disorder or provide an 
opinion as to whether the veteran's current back disorder was 
incurred or manifested during the veteran's service, or was 
related to or aggravated by any service-connected disability.  
In particular, the Board notes, the examiner assigned a 
diagnosis of osteoarthritis.  However, the VA clinical 
records associated with the claims file reflect complaints of 
back pain associated with assignment of various diagnoses, 
including polyarticular arthritis, episodic arthritis of 
unknown etiology, incomplete Reiter's syndrome, among other 
diagnoses.  The medical development should reconcile the 
varying diagnoses and explanations of the etiology of the 
veteran's complaints of back pain.  The Board cannot complete 
appellate review until such opinion is obtained.  

Accordingly, this issue is REMANDED to the RO via the AMC for 
the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided to the 
veteran.  The corrective notice must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or an 
effective date for a grant of service 
connection, if the claim at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be advised of 
alternative types of evidence which can 
be used to substantiate his claim that he 
has had chronic symptoms of a back 
disorder since service, and should be 
afforded the opportunity to identify or 
submit any clinical or non-clinical 
records he believes would be relevant to 
the claim, including employment records 
or statements from individuals who 
observed symptoms related to his claim.  

The veteran should be advised that the 
most persuasive evidence would be 
evidence proximate to his service 
discharge showing continuity of symptoms 
and evidence of the severity of the 
disorder.  

3.  The veteran's current VA clinical 
records, from April 2004 to the present, 
should be obtained and associated with 
the claims file.  

4.  The veteran should be asked to 
identify his private treating 
rheumatologist, and any private (non-VA) 
medical provider who treated him during 
the pendency of this appeal, and those 
records should be obtained.

5.  The veteran should be afforded VA 
examination as necessary to determine the 
onset and etiology of a current disorder 
of the back.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should discuss review of the 
relevant service medical records of 
musculoskeletal complaints. 

Following examination of the veteran, 
review of the relevant service medical 
records, and review of post-service 
records, the examiner should assign a 
diagnosis for each of the veteran's 
current back complaints and disorders.  
In assigning the diagnosis(es), the 
examiner should discuss other diagnoses 
considered since the veteran's service 
discharge and should attempt to reconcile 
those diagnoses, explaining why the 
diagnosis(es) currently assigned is/are 
more accurate than other diagnoses 
considered.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has a 
current back disorder which was incurred 
in service or is etiologically related to 
the veteran's service or any incident 
thereof.  If the examiner concludes that 
the veteran does not have a current back 
disorder which was incurred during 
service or as a result of service, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which is secondary to or aggravated 
(permanently increased in severity beyond 
the natural progress of the disorder) by 
a service-connected disability.  The 
examiner should be provided with a list 
of the service-connected disabilities.  
The examiner should explain the rationale 
for each opinion expressed.

6.  Thereafter, in light of the fact that 
the claim underlying this appeal was 
submitted more than five years ago, and 
in light of the specific and complex 
request for an opinion set forth above, 
the directions set forth in this Remand, 
especially the completeness of the report 
of VA examination, should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  

7.  Thereafter, the claim on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If the claim for service connection is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  
The veteran should be afforded an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


